ROBERT L. BLAND, Judge.
From the record in this case it appears that on the afternoon of February 22, 1943, Robert Johnson, truck driver for the state road commission of Tyler county, was driving state road truck No. 630-65, working on route 18, project 3314, two miles southeast of Sistersville. The said Johnson was dumping a load of mud to fill a break in the side of the highway that had recently settled due to wet weather, and in order to dump this load of mud where it was needed it was necessary to place the truck crosswise of the highway, using the greater half of this section of roadway. To empty the truck bed Johnson found it necessary to jerk the truck forward to loosen the sticky mud that clings to the bottom of the truck bed. While this was being done, Hugh Cooper, state road commission flagman, directed Owen, the driver of the Chrysler car, to pass the state road truck. In so doing the state truck moved slightly forward catching the left rear fender on the Chrysler car causing damages thereto.
The record of the claim under consideration was prepared by respondent and filed with the cl'erk on the 1st day of April 1943. The road commission recommends the payment of the claim. It is approved by the attorney general as one that should be paid. In our judgment the state road commission was responsible for the accident and for the damages sustained by claimant. The sum of $30.75 was actually incurred by claimant in the repair of his motor vehicle as shown by an itemized statement made a part of the record.
We, therefore, award to claimant, Tyler County Auto Sales, the sum of thirty dollars and seventy-five cents ($30.75).